DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2014/0339495 A1) (“Bibl”), in view of Sakariya et al. (US 2014/0159043 A1) (“Sakariya”), in view of Okazaki (US 6,653,661 B2) (“Okazaki”).
Regarding claim 1, Bibl teaches at least in figures 2C, and 4A-E, 
a thin film transistor substrate (201) having a thin film transistor (210; ¶ 0052); 
a light emitting diode (100) on the thin film transistor substrate (201); 
a pixel electrode (310) electrically connected to one end of the light emitting diode (100); 
a pixel defining layer (202) including an opening (opening between 202 on the left and right),
a passivation layer (322/320/316);

wherein the color conversion layer (110) is in the opening of the pixel defining layer (opening between 202 on the left and right) and contacts the inner wall of the opening of the pixel defining layer (Per ¶ 0064 element 324 is an optional element as it may optionally be formed. It would have been obvious to one of ordinary skill in the art that if they chose not to include this optional element that element 110 would contact the inner side of the left 202 and right 202 as it would be obvious that it will fill the space previously occupied by 324),
an encapsulation layer (324) on the color conversion layer (110).
	
	Bibl does not clearly teach:
the elements of 210 and how they connect to the LED 100.
	Bibl also does not clearly teach:
a pixel defining layer including an opening at least partially exposing the pixel electrode;

	Sakariya teaches at least in figure 3D:
a pixel electrode (142) connected to one end of the thin film transistor (T2) and electrically connected to one end of the light emitting diode (¶ 0049, where the LED will be electrically connected and attached to the bottom electrode 142); 
a pixel defining layer (126) including an opening (opening between the left and right 126) at least partially exposing the pixel electrode (142);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the two references because Bibl does not clearly teach how one of ordinary skill in the art is control the LED structures. Therefore, one of ordinary skill in the art would have looked elsewhere for this teaching. This search would have led to Sakariya. Sakariya teaches one of ordinary skill in the art the missing element 210 of Sakariya and how it will connect to the LED structures.

	Bibl does not clearly teach:
	a planarization layer disposed on sides of the light emitting diode and surrounding the light emitting diode,
the planarization layer contacting an underside of the light emitting diode facing away from the color conversion layer; and 
wherein the planarization layer and the color conversion layer are in the opening of the pixel defining layer and contact an inner wall of the opening of the pixel defining layer.

	Okazaki teaches at least in figure 3:
	a planarization layer (7) disposed on sides of the light emitting diode (1) and surrounding the light emitting diode (7 surrounds 1); and 

It would have been obvious to one of ordinary skill in the art that they could change the shape of Bibl’s color conversion layer 110 and the planarization layer 322/320/316 to be flat and between the sidewalls of the pixel defining layer in order to make the device smaller. Additionally, one  could modify Bibl figure 4D to include a planarization layer 7 underneath Bibl color conversion layer as this would reduce the amount of color conversion material needed and still affix the led in place. This is because one only needs the color conversion layer where the light exits the device, e.g. on top of the device, and not all around the device as shown in figure 4D of Bibl.
The combination of Bibl and Okazaki teach:
the planarization layer (Bibl 322/320/316; Okazaki 7) contacting an underside of the light emitting diode (underside of Bibl 100/105) facing away from the color conversion layer (Bibl 110; Okazaki 8).


Regarding claim 12, Bibl teaches at least in figures 2C, 4A-E, and 5 
a thin film transistor substrate (201) comprising a red pixel unit (figure 2C left R), a green pixel unit (figure 2C middle G) and a blue pixel unit (figure 2C left B), 
a pixel electrode (310) electrically connected to one end of the light emitting diode (100); 
a color conversion layer (110) on the light emitting diode (100) and comprising a plurality of quantum dot materials (¶ 0064);

wherein at least one of the red color conversion laver and the green color conversion layer (110) is disposed in the openings of the pixel defining layer (opening between 202 on the left and right) and contacts an inner wall of the openings of the pixel defining layer (Per ¶ 0064 element 324 is an optional element as it may optionally be formed. It would have been obvious to one of ordinary skill in the art that if they chose not to include this optional element that element 110 would contact the inner side of the left 202 and right 202 as it would be obvious that it will fill the space previously occupied by 324; further, based upon figure 2B-2C it would have been obvious that each the different colors of the conversion layer would be situated in the opening of their own pixel defining layer), and 
an encapsulation layer (324) on the color conversion layer (110).

Bibl does not clearly teach:
a thin film transistor substrate (201) comprising a red pixel unit (figure 2C left R), a green pixel unit (figure 2C middle G) and a blue pixel unit (figure 2C left B), each having at least one thin film transistor (210); 
the pixel defining layer at least partially exposing the pixel electrode in the red pixel unit, the green pixel unit, and the blue pixel unit, and connected to the light emitting diode;
a light emitting diode  on the red pixel unit, the green pixel unit, and the blue pixel unit, which are on the thin film transistor substrate; 


That each pixel comprises a thin film transistor T2 as figures 3B-3D are cutaway drawing of a single led along the line X-X in figure 2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the two references because Bibl does not clearly teach how one of ordinary skill in the art is control the LED structures. Therefore, one of ordinary skill in the art would have looked elsewhere for this teaching. This search would have led to Sakariya. Sakariya teaches one of ordinary skill in the art the missing element 210 of Sakariya and how it will connect to the LED structures.
	Sakariya also teaches at least in figures 3A-3D:
a pixel defining layer (126) including an opening (opening between the left and right 126) at least partially exposing the pixel electrode (142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the two references because Bibl does not clearly teach how one of ordinary skill in the art is control the LED structures. Therefore, one of ordinary skill in the art would have looked elsewhere for this teaching. This search would have led to Sakariya. Sakariya teaches one of ordinary skill in the art the missing element 210 of Sakariya and how it will connect to the LED structures.
	Based upon the above it would be obvious that each of the respective different color pixel units would have a thin film transistor and are all located on the thin film substrate. Thus, the limitation:

would have been obvious in light of the above prior art. 

Further based upon Sakariya and Bibl the following limitations would have been obvious. This is because both references teach that the structure is the same across the different colors. Therefore, the limitations below are obvious. 
a pixel electrode and a common electrode in the red pixel unit, the green pixel unit, and the blue pixel unit, and connected to the light emitting diode; 
a red color conversion layer comprising a plurality of quantum dot materials and located on the light emitting diode in the red pixel unit; 
a green color conversion layer comprising a plurality of quantum dot materials and located on the light emitting diode in the green pixel unit; 
a light transmission layer on the light emitting diode in the blue pixel unit and configured to transmit blue light; and 
an encapsulation layer on the red pixel unit, the green pixel unit and the blue pixel unit.
It is further noted, that the difference between claim 1 and claim 12 is the inclusion of all three colors (red, blue, and green). As stated the prior art teaches that each color can have the 

Bibl does not clearly teach:
	a planarization layer covering the light emitting diode;
	wherein the planarization layer and at least one of the red color conversion layer and the green color conversion layer are disposed in the openings of the pixel defining layer and contact contacts an inner wall of the openings of the pixel defining layer,
the planarization layer contacting an underside of the light emitting diode facing away from at least one of the red and green color conversion lavers;

	Okazaki teaches at least in figure 3:
	a planarization layer (7) covering the light emitting diode (1);
wherein the planarization layer (7) and the color conversion layer (8) are in the opening of the pixel defining layer (7 and 8 are in the opening of 4) and contact an inner wall of the opening of the pixel defining layer (7 and 8 contact 4).	
It would have been obvious to one of ordinary skill in the art that they could change the shape of the color conversion layer 110 and the planarization layer 322/320/316 to be flat and between the sidewalls of the pixel defining layer in order to make the device smaller. Additionally, one  could modify Bibl figure 4D to include a planarization layer 7 underneath Bibl color conversion layer as this would reduce the amount of color conversion material needed and still affix the led in place. This is because one only needs the color conversion layer where the 

	Further, as stated above, it would have been obvious based upon the above prior art that the color conversion layer could be chosen such that it is red and/or green. This is because the ultimate color that is emitted is up to one of ordinary skill it the art when designing the device. It is noted that Red, Blue, and Green (RGB) are the most popular colors to use as they total can make all the color of the rainbow in a display. 
The combination of Bibl and Okazaki teach:
the planarization layer (Bibl 322/320/316; Okazaki 7) contacting an underside of the light emitting diode (underside of Bibl 100/105) facing away from the color conversion layer (e.g. at least one of the red and green color conversion layers) (Bibl 110; Okazaki 8).


Regarding claims 2, and 14, Sakariya teaches at least in figure 3D:
wherein the pixel electrode (142) and the common electrode (144) are between the thin film transistor substrate (layers of 102 below T2) and the light emitting element diode (LED will be attached above and on 142), and are at different layers (144 and 142 are at different layers).
Regarding claims 4-5, Sakariya teaches at least in figure 3D:
wherein the pixel electrode and the common electrode are under the light emitting diode and are at a same layer (having the pixel electrode 142 and the common electrode 144 at the same layer as required by this claim or at different layers as required by claim 2 are obvious variants of each other based upon figure 3C and figure 3D. Further, according to Applicant’s 
Regarding claims 6, and 16, Bibl and Sakariya teach:
wherein the pixel electrode (Sakariya 142) is between the thin film transistor substrate (Sakariya layers of 102 below T2) and the light emitting element diode (Bibl 100) , and the common electrode (Sakariya 144; Bibl 102 connected to 330, where Bibl 330 is the same as Sakariya 144) is on the light emitting element diode (100).
Regarding claim 7, and 17, Sakariya teaches at least in figure 3D:
a light blocking layer (146; ¶ 0047, where 146 can be semi-transparent which means it will partially block light) on the pixel defining layer (146).
Regarding claim 8, Sakariya teaches at least in figure 3D:
wherein the pixel defining layer (126 and 146)  comprises a light blocking material 146; ¶ 0047, where 146 can be semi-transparent which means it will partially block light).
Regarding claims 11, and 19, Sakariya teaches at least in figure 3D:
Wherein the light emitting diode (100) is configured to emit blue light (figure 2C)
Regarding claim 15, Sakariya teaches at least in figure 3D:
further comprising a first passivation film (bottom portion of 122) overlapping the thin film transistor (T2), and 
a second passivation film (top portion of 122) on the first passivation film (bottom portion of 122), 
wherein the common electrode (44) is on the first passivation film (bottom portion of 122), and
the pixel electrode (142) is on the second passivation film (top portion of 142).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2014/0339495 A1) (“Bibl”), in view of Sakariya et al. (US 2014/0159043 A1) (“Sakariya”), in view of Okazaki (US 6,653,661 B2) (“Okazaki”), in view of Bibl et al. (US 2014/0367633 A1) (“Bibl II”)
Regarding claim 3 Sakariya teaches at least in figure 3D:
further comprising a first passivation film (bottom portion of 122) overlapping the thin film transistor (T2), and 
a second passivation film (top portion of 122) on the first passivation film (bottom portion of 122), 
wherein the second passivation film (top portion of 122) is between the pixel electrode (142) and the common electrode (144).

Bibl and Sakariya do not teach:
wherein the light emitting diode contacts the common electrode through a contact hole penetrating the second passivation film.

Bibl II teaches at least in figure 13A:

It would have been obvious to one of ordinary skill in the art to modify Bibl and have the replace the LED of Bibl with the flip chip style of Bibl II because based upon the disclosure of Bibl II the flip chip style is an obvious variant of the the LED of Bibl. See Bibl II figures 1C, 1D, 9B, 11B-C. 12A-C, and ¶ 0131).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2014/0339495 A1) (“Bibl”), in view of Sakariya et al. (US 2014/0159043 A1) (“Sakariya”), in view of Okazaki (US 6,653,661 B2) (“Okazaki”), in view of Sung et al. (US 2016/0062183 A1) (“Sung”).
Regarding claims 9, and 18, Bibl and  Sakariya do not teach:
further comprising a blue light blocking layer, 
wherein the blue light blocking layer is on the color conversion layer.

Sung teaches at least in figure 9:
further comprising a blue light blocking layer (530), 
wherein the blue light blocking layer (530) is on the color conversion layer (520).
It would have been obvious to one of ordinary skill in the art to add the blue light blocking layer to the device of Bibl as Sung teaches that by adding the blue light blocking layer one of ordinary skill in the art can prevent the output of any mixing of the the red light Lr and the green light Lg. ¶ 0105. Thus, it allows the device to transmit a purer blue light.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2014/0339495 A1) (“Bibl”), in view of Sakariya et al. (US 2014/0159043 A1) (“Sakariya”), in view of Okazaki (US 6,653,661 B2) (“Okazaki”), in view of Sung et al. (US 2016/0062183 A1) (“Sung”), in view of Kim et al. (US 2015/0285969 A1) (“Kim”).
Regarding claims 10, and 19,  Bibl, Sakariya, and Sung do not teach:
further comprising a blue light blocking layer, 
Reply to Office action of October 7, 2019wherein the blue light blocking layer is between the light emitting diode and the color conversion layer.
	
	Kim teaches:
further comprising a blue light blocking layer (BF, where BF comprises filters that allow only red and green light to pass).
Reply to Office action of October 7, 2019wherein the blue light blocking layer (BF) is between the light emitting source (104) and the color conversion layer (301).
It would have been obvious to one of ordinary skill in the art to add the BF to the device of Bibl, Sakariya, and Sung because it would prevent unwanted wavelengths from reaching the color conversion layer so that the efficiency of the color conversion layer can be increased as unwanted wavelengths, i.e. colors, are not converted.
,  Bibl, Sakariya, and Sung teach:
Reply to Office action of October 7, 2019wherein the blue light blocking layer (Kim BF) is between the light emitting diode (Bibl 100) and the color conversion layer (Kim 520; Sung 301; Bibl 310).

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12,
Applicant asserts that the prior art does not teach Applicant’s amendment to the claims. This is because Okazaki teaches a square LED. However, Okazaki is being used to show that one can change the shape of the planarization layers and color conversion layers. Not necessarily the LED. However, Bibl II shows this. Therefore, the prior art teaches the claimed device when one keeps the LED of Bibl, or Bibl II for claim 3, and changes the shape of the planarization layers. This results in the claimed alleged invention as shown in the analysis of claims 1 and 12 above. 
Regarding claim 3,
Applicant presents no arugments specific to claim 3. However, after further consideration Examiner has rejected claim 3 under new art, Bibl II, as shown in the analysis above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822